DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the supplemental amendment filed on 04/12/2022. As directed by the amendment: claims 1, 4, 6, 7, 14, 24, and 25 have been amended, claims 5, 8, 10-13, 17-21, and 26-42 have been cancelled.  Thus, claims 1-4, 6-7, 9, 14-16, and 22-25 are presently pending in this application. 
Response to Arguments
Applicant’s arguments, see page 6, filed 04/12/2022, with respect to the drawing objections have been fully considered but they are not persuasive. The applicant states that “artificial cardiac valve” has been removed from the claims to overcome the objection. However, “artificial cardiac valve” is present in claim 3. The drawing objections thus remains. 
Applicant’s arguments, see page 7, filed 04/12/2022, with respect to claim objections have been fully considered and are persuasive. The replacement of “the” with “said” has overcome the claim objections. The claim objections have been withdrawn. 
Applicant’s arguments, see page 7, filed 04/12/2022, with respect to the rejections of the claims 26-27, 29-30, 33-36, and 39 under USC 103 Rabkin in view of LeVeen; claim 32 over Rabkin in view of LeVeen and Ferren; and claims 40-41 over Rabkin in view of LeVeen and Patterson have been fully considered and are persuasive. The applicant has cancelled those claims and therefore the rejection has become moot. Therefore, the rejection has been withdrawn. 
Applicant's arguments, page 7, filed 04/12/2022 have been fully considered but they are not persuasive. The examiner has previously indicated claims 1-4, 6-7, 9-16, and 22-25 as allowable, however the applicant has amended the claims which has removed the allowable subject matter, specifically “for cardiac electromagnetic catherization”. Therefore, the claims will be rejected over Kim et al (US 20040030454 A1), herein referenced to as “Kim” in view of Rabkin et al (US 20040147939 A1), herein referenced to as “Rabkin”. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the artificial cardiac valve must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: moving mechanism in claims 1, 4, and 15. This limitation meets the three prong test as “mechanism” is a generic placeholder used as a substitute for “means” as it does not encompass a definitive structure, is modified by the functional language “moving”, and is not modified by any structural limitations in the rest of the claims. Therefore, the moving mechanism will be defined as a structure having a motor and a thread or an RF motor. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20040030454 A1), herein referenced to as “Kim” in view of Rabkin et al (US 20040147939 A1), herein referenced to as “Rabkin”.
In regards to claim 1, Kim discloses: a system for diagnosis and treating blood vessels of a patient (see Figs. 1-9), said system comprising: at least one extendable capsule 100 (see Figs. 1-4, [0033]) configured to be injected into at least one blood vessel of the patient, said at least one capsule 100 comprising: an extendable cylindrical surface 220 (see Figs. 1-4, [0033], these surfaces form a cylindrical surface around the capsule 100, and as seen in Figure 2 they can extend radially outwards)¸ a plurality of extendable arms 240 (see Figs. 1-4, [0038], these arms engage 220 and extend them) engaging said extendable cylindrical surface 220, and a moving mechanism 200 (see Figs. 1-4, [0033], meets the interpretation of a “thread” 210 which 200 includes and a motor (rotary shaft 212) and a causes movement with the application of electrical current, like a motor) configured to reversibly extend said extendable arms 240 and consequently said extendable cylindrical surface 220 (see [0038]-[0039], 240 and be actuated to extend 220 outwards, and then when current is removed, the 240 and therefore 220 would retract inwards) towards an intima wall of said blood vessel, at least when said capsule 100 is positioned inside said blood vessel, said extendable cylindrical surface 220 surrounding said extendable arms 240 (220 is exterior of the extendable arms 240) and being configured to prevent said extendable arms from engaging said intima wall of said blood vessel at least when said extendable arms are extended by said moving mechanism; and either a user interface for guiding said capsule within said blood vessel via electromagnetic/ magnetic force (not being examined here as an optional claim limitation). Kim does not explicitly disclose: or a catheter for guiding said capsule within said blood vessel via a catherization procedure.  
	However, Rabkin in a similar field of invention teaches: a system for diagnosis and treating blood vessels of a patient (see Figs. 13-16c and Fig. 21A, [0132], within a blood vessel) with an extendable capsule 50c (see Figs. 13-16c, [0132], according to Oxford Languages a capsule is “a small case or container, especially a round of cylindrical one” which 50c as a cylindrical enclosed element meets the definition of) configured to be injected into the blood vessel (see [0036], this device operates within blood vessels), with an extendable cylindrical surface 20 (see Figs. 13-16c, [0132]) and a plurality of extendable arms 21 (see Figs. 13-16c, [0133], see especially Figs. 14-14a). Rabkin further teaches: a catheter 8 (see Figs. 13-16c, [0106]) for guiding said capsule 50c within said blood vessel (see Fig. 21A, [0131], angioplasty is a procedure wherein the catheter is within a blood vessel) via a catherization procedure. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Rabkin and have the system for diagnosis and treating blood vessels of a patient include a catheter for guiding said capsule within said blood vessel via a catherization procedure. Motivation for such can be found in Rabkin as this allows the device for non-surgical treatment of vascular aneurysms, acutely bleeding vessels, or other perforated tubular organs (GI tract, bile ducts, etc) (see [0105]). 
The preamble, " for diagnosis and treating blood vessels of a patient," merely recites intended uses of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Kim and Rabkin meets the structural limitations of the claim, and is capable of being used for diagnosis and treatment of blood vessels in a patient, as Rabkin discloses use in blood vessels and other tubular organs (GI tract, see [0105] of Rabkin) and Kim discloses using the capsule device in the GI tract, hence the combination device would be capable of use in blood vessels to diagnose and treat them. 
 The language, "configured to reversibly extend said extendable arms and consequently said extendable cylindrical surface towards an intima wall of said blood vessel, at least when said capsule is positioned inside said blood vessel," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Kim and Rabkin meets the structural limitations of the claim, and the extendable arms are capable of reversibly extending as they are electrically activated and when the current is released they would return to their initial length which in turn would extend and retract the extendable cylindrical surface, and when placed in a blood vessel this would be towards or away from an intima wall of a blood vessel. 
The language, " being configured to prevent said extendable arms from engaging said intima wall of said blood vessel at least when said extendable arms are extended by said moving mechanism," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Kim and Rabkin meets the structural limitations of the claim, and the extendable cylindrical surface prevents the extendable arms from engaging the intima wall of a blood vessel, as the extendable arms are on inner surface of the cylindrical surface, therefore it would not contact an intima wall of a blood vessel if placed within a blood vessel. 
In regards to claim 2, the combination of Kim and Rabkin teaches: the system of claim 1, see 103 rejection above. Kim does not explicitly teach: wherein said at least one capsule further comprises a stent, for being implanted by said extendable cylindrical surface. 
However, Rabkin in a variant embodiment (Figs. 12a-12d) further teaches: wherein said capsule 3 (see Figs. 12a-12d, [0117]) further comprises a stent 90 (see Figs. 12a-12d, [0124]), for being implanted by said cylindrical surface 12 (see Figs. 12a-12d, [0117]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kim and Rabkin to incorporate the teachings of variant embodiment of Rabkin and have the capsule include a stent to be implanted by the cylindrical surface. Motivation for such can be found in Rabkin as stents can be used in angioplasty to ensure widening of the vessel wall (see [0019]). 
In regards to claim 4, the combination of Kim and Rabkin teaches: the system of claim 1, see 103 rejection above. Kim further discloses: wherein said extendable arms 240 and a supporting pole 212 (see Figs. 1-4, [0038]) form an umbrella type mechanism (the extendable cylindrical surface opens up similarly to an umbrella, see Figs. 1-2) reversibly extendable by said moving mechanism 210 (240 and be actuated to extend 220 outwards, and then when current is removed, the 240 and therefore 220 would retract inwards), wherein a center S (see Fig. 2) of said at least one capsule is disposable at a center of said blood vessel; and wherein said moving mechanism 210 is configured to reversibly extend said extendable arms and said extendable cylindrical surface from said center of said at least one capsule towards said intima wall of said blood vessel.  
The language, " center of said at least one capsule is disposable at a center of said blood vessel," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Kim and Rabkin meets the structural limitations of the claim, and is capable of the center of the capsule being positioned within the center of a blood vessel by being guided to the center of the blood vessel. 
The language, " moving mechanism is configured to reversibly extend said extendable arms and said extendable cylindrical surface from said center of said at least one capsule towards said intima wall of said blood vessel" constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Kim and Rabkin meets the structural limitations of the claim, and the moving mechanism when activated can extend the arms and then retract the arms when no longer activated therefore moving the cylindrical surface from towards the center of the capsule to a wall of a blood vessel when placed in a blood vessel.
In regards to claim 6, the combination of Kim and Rabkin teaches: the system of claim 1, see 103 rejection above. 
The language, " wherein said at least one capsule is configured to allow flow of blood therethrough irrespective of a state of said extendable arms and said extendable cylindrical surface," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Kim and Rabkin meets the structural limitations of the claim, and Kim has ridges/gaps in the extendable cylindrical surface in which blood can flow through.
In regards to claim 7, the combination of Kim and Rabkin teaches: the system of claim 1, see 103 rejection above. Kim further discloses: wherein said at least one capsule 100 further comprises a camera 111 (see Figs. 1-4, [0035]) for capturing a view of said blood vessel and transmitting said captured view to a screen 410 & 411 (see Fig. 6, [0035]).  
The language, " for capturing a view of said blood vessel and transmitting said captured view to a screen," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Kim and Rabkin meets the structural limitations of the claim, and the camera of Kim when placed in a blood vessel can capture the view of the blood vessel and transmit that image to an external screen. 
In regards to claim 15, the combination of Kim and Rabkin teaches: the system of claim 1, see 103 rejection above. Kim further discloses: wherein said operating of said moving mechanism 210 from outside said blood vessel is via RF (Radio Frequency) transmission 410 and 421 (see Fig. 6, [0035] and [0045], the outer device sends controls via RF to the capsule which signals the controlling unit 420 which controls 200 which then controls 210).
In regards to claim 16, the combination of Kim and Rabkin teaches: the system of claim 1, see 103 rejection above. Rabkin further teaches: wherein said at least one capsule 50c is fixed to an end of a catheter 8 (see Figs. 13-14b, [0127]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Rabkin as applied to claim 1 above, and further in view of O’Carroll et al (US 20190000625 A1), herein referenced to as “O’Carroll”. 
In regards to claim 3, the combination of Kim and Rabkin teaches: the system according to claim 1, see 103 rejection above. The combination of Kim and Rabkin does not explicitly teach: wherein said at least one capsule further comprises an artificial cardiac valve for replacing a patient's damaged cardiac valve.
However, O’Carroll teaches in a similar field of invention a capsule 100 (see Fig. 9A) for replacing a heart valve that travels through blood vessel. O’Carroll further teaches: an artificial cardiac valve 400A (see Fig. 9A, abstract and [0010]) for replacing a patient’s damaged cardiac valve (see [0002]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kim and Rabkin to incorporate the teachings of O’Carroll and have the capsule further comprise an artificial cardiac valve for replacing a patient’s damaged cardiac valve. Motivation for such can be found in O’Carroll, as an artificial cardiac valve can treat valve regurgitation, valvular insufficiency, and the back flow of blood to the left atrium (see [0002]). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Rabkin as applied to claim 1 above, and further in view of Ferren et al (US 20080033569 A1), herein referenced to as “Ferren”.
In regards to claim 9, the combination of Kim and Rabkin teaches: the system according to claim 1, see 103 rejection above. The combination of Kim and Rabkin does not explicitly teach: wherein said at least one capsule further comprises a filter for trapping coronary plaque particles, while allowing blood to flow therethrough.  
However, Ferren in a similar field of invention discloses a capsule (see Fig. 5C, [0139]) with extendable arms 210 (see Fig. 5c, [0139]). Ferren further teaches: wherein said capsule further comprises a filter (see [0156], “a filter”), for trapping coronary plaque particles (see [0160], to selectively remove particles of certain sizes while allowing fluid to flow through still), while allowing blood to flow therethrough (the lumens still allow blood to pass through). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kim and Rabkin to incorporate the teachings of a variant embodiment of Ferren and have a capsule with a filter. Motivation for such can be found in Ferren as a filter can capture undesirable particulates of a certain size such as coronary plaque in vasculature (see [0160]). 
Claims 14 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Rabkin as applied to claim 1 above, and further in view of Takizawa et al (US 20030020810 A1), herein referenced to as “Takizawa”.
In regards to claims 14 and 24, the combination of Kim and Rabkin teaches: the system according to claim 1, see 103 rejection above. The combination of Kim and Rabkin does not explicitly teach: wherein said at least one capsule further comprises a vibration engine for generating a vibration motion, thereby causing said at least one capsule to vibrate; wherein said vibrating engine is configured for assisting said at least one capsule in at least one of (a) shaving said intima wall, (b) creating a first channel in the presence of chronic total occlusion (CTO), and (c) filtering (creating a first channel… and filtering will not be examined here as they are optional selections).
However, Takizawa teaches in a similar field of invention a capsule 3 (see Figs. 2 – 3) with a camera 16 (see Figs. 2 – 3). Takizawa further teaches: wherein said at least one capsule 3 further comprises a vibration engine (see [0060]) for generating a vibration motion (see [0060]), thereby causing said at least one capsule 3 to vibrate (see [0060). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified combination device of Kim and Rabkin to incorporate the teachings of Takizawa and have a capsule with a vibration engine. Motivation for such can be found in Takizawa as the vibrations can be used to notify the user of a designated met condition (see [0060]). 
The language, “said vibrations assisting in at least one of shaving said intima wall," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Kim, Rabkin and Takizawa meets the structural limitations of the claim and the vibrations from Takizawa’s vibrating engine can loosen the plaque of the intima wall releasing them. 
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Rabkin as applied to claim 1 above, and further in view of Patterson et al (US 6165209 A), herein referenced to as “Patterson”.
In regards to claim 22, the combination of Kim and Rabkin teaches: the system according to claim 1, see 103 rejection above. The combination of Kim and Rabkin does not explicitly teach: wherein said at least one capsule further comprises a rough envelope surrounding said extendable cylindrical surface, thereby allowing shaving said intima wall of said blood vessel.
However, Patterson teaches in a similar field of invention a capsule 100 (see Fig. 7) and an extendable surrounding 104 (see Fig. 7). Patterson further teaches: wherein said capsule 100 further comprises a rough envelope 602 (see Fig. 7, col. 10, ll 5-23) for surrounding said extendable surrounding 104 thereby allowing shaving said intima wall of said blood vessel. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kim and Rabkin to incorporate the teachings of Patterson and have a capsule with a rough envelope. Motivation for such can be found in Patterson as this rough envelope can prevent the ingrowth of stenotic material (see col. 10, ll 5-23) within a stent or the capsule.
The language, “thereby allowing shaving said intima wall of said blood vessel," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device Kim, Rabkin and Patterson meets the structural limitations of the claim and when modified the rough envelope of Patterson placed on the surface of the extendable surrounding of Kim would cause the envelope to brush against the intima wall of a blood vessel when the extendable surrounding is expanded and thus cause the intima wall to abraded.  
In regards to claim 23, the combination of Kim and Rabkin teaches: the system according to claim 1, see 103 rejection above. The combination of Kim and Rabkin does not explicitly teach: wherein said extendable cylindrical surface of said at least one capsule has an external surface comprised of protrusions for shaving said intima wall in order to clear said blood vessel from plaque particles.
However, Patterson teaches in a similar field of invention a capsule 100 (see Fig. 7) and an extendable surrounding 104 (see Fig. 7). Patterson further teaches: having an external surface the surface of 104 (see Fig. 7) comprised of protrusions 602 (see Fig. 7, col. 10, ll 5-23, the particles are rough abrasive particles, hence are protrusions) for shaving said intima wall in order to clear said blood vessel from plaque particles. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kim and Rabkin to incorporate the teachings of Patterson and have a capsule with an external surface comprised of protrusions. Motivation for such can be found in Patterson as the protrusions can prevent the ingrowth of stenotic material (see col. 10, ll 5-23) within a stent or the capsule.
The language, “for shaving said intima wall in order to clear said blood vessel from plaque particles," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device Kim, Rabkin, and Patterson meets the structural limitations of the claim and when modified the protrusions of Patterson placed on the extendable cylindrical surface of Kim is able to shave the intima wall of a blood vessel when it brushes against the intima wall. 
Claims 1 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Rodriguez-Navarro et al (US 20180296289 A1), herein referenced to as “Rodriguez-Navarro”.
In regards to claim 1, Kim discloses: a system for diagnosis and treating blood vessels of a patient (see Figs. 1-9), said system comprising: at least one extendable capsule 100 (see Figs. 1-4, [0033]) configured to be injected into at least one blood vessel of the patient, said at least one capsule 100 comprising: an extendable cylindrical surface 220 (see Figs. 1-4, [0033], these surfaces form a cylindrical surface around the capsule 100, and as seen in Figure 2 they can extend radially outwards)¸ a plurality of extendable arms 240 (see Figs. 1-4, [0038], these arms engage 220 and extend them) engaging said extendable cylindrical surface 220, and a moving mechanism 200 (see Figs. 1-4, [0033], meets the interpretation of a “thread” 210 which 200 includes and a motor (rotary shaft 212) and a causes movement with the application of electrical current, like a motor) configured to reversibly extend said extendable arms 240 and consequently said extendable cylindrical surface 220 (see [0038]-[0039], 240 and be actuated to extend 220 outwards, and then when current is removed, the 240 and therefore 220 would retract inwards) towards an intima wall of said blood vessel, at least when said capsule 100 is positioned inside said blood vessel, said extendable cylindrical surface 220 surrounding said extendable arms 240 (220 is exterior of the extendable arms 240) and being configured to prevent said extendable arms from engaging said intima wall of said blood vessel at least when said extendable arms are extended by said moving mechanism; and or a catheter for guiding said capsule within said blood vessel via a catherization procedure (not being examined here as an optional claim limitation). Kim does not explicitly disclose: either a user interface for guiding said capsule within said blood vessel via electromagnetic/ magnetic force.
Rodriguez-Navarro teaches in a similar field of invention, a system with an electromagnetic capsule 910 (see Figs. 9A – 9D). Rodriguez-Navarro further teaches a user interface 702 (see Fig. 7, [0121], 910 is paired with display device from Fig. 7 for example).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Rodriguez-Navarro and have a system with a user interface. Motivation for such can be found in Rodriguez-Navarro as the user interface can be utilized by the surgeon to more accurately control a complex mechanical system (see [0092]).
The preamble, " for diagnosis and treating blood vessels of a patient," merely recites intended uses of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Kim and Rodriguez-Navarro meets the structural limitations of the claim, and is capable of being used for diagnosis and treatment of blood vessels in a patient Kim discloses using the capsule device in the GI tract, which is a tubular organ and therefore can be used in another tubular organ, i.e. a blood vessel. 
 The language, "configured to reversibly extend said extendable arms and consequently said extendable cylindrical surface towards an intima wall of said blood vessel, at least when said capsule is positioned inside said blood vessel," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Kim and Rodriguez-Navarro meets the structural limitations of the claim, and the extendable arms are capable of reversibly extending as they are electrically activated and when the current is released they would return to their initial length which in turn would extend and retract the extendable cylindrical surface, and when placed in a blood vessel this would be towards or away from an intima wall of a blood vessel. 
The language, " being configured to prevent said extendable arms from engaging said intima wall of said blood vessel at least when said extendable arms are extended by said moving mechanism," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Kim and Rodriguez-Navarro meets the structural limitations of the claim, and the extendable cylindrical surface prevents the extendable arms from engaging the intima wall of a blood vessel, as the extendable arms are on inner surface of the cylindrical surface, therefore it would not contact an intima wall of a blood vessel if placed within a blood vessel. 
The language, "for operating said moving mechanism from outside said blood vessel via electromagnetic/magnetic force," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Kim and Rodriguez-Navarro meets the structural limitations of the claim, and is capable of utilizing the user interface to operate a moving mechanism using one of various communication methods from outside a blood vessel including electromagnetic/magnetic force (see [0033], electromagnets disclosed). 
In regards to claim 25, the combination of Kim and Rodriguez-Navarro teaches: the system according to claim 1, see 103 rejection above. Rodriguez-Navarro further teaches: wherein said user interface 930 comprises an electro-magnetic tip 934 (see Figs. 9A – 9D, [0119]) and a pointing device 932 (see Figs. 9A – 9D, [0118])  for producing electromagnetic force (see [0119], “a change in applied current to the external magnet when the external magnet is an electromagnet…”) using  principles of Magnetic Levitation for guiding said electro-magnetic tip (see [0119]), and wherein said capsule comprises a ferromagnetic substance (see [0118], “910 comprising a magnetic portion”, [0028], “the materials may include one or more magnetic or ferromagnetic materials”), for being guided by said electro-magnetic tip (see [0119]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kim and Rodriguez-Navarro to incorporate the teachings of Rodriguez-Navarro and have the user interface include an electro-magnetic tip and a pointing tip for producing electromagnetic force to guide the electro-magnetic tip. Motivation for such can be found in Rodriguez-Navarro as the use of electromagnetic force to guide the device allows for procedures to be less invasive and less reliant on long catheters (see [0118] and [0119]). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771